 

EXECUTION COPY

 

MASTER NETTING AGREEMENT

 

MASTER NETTING AGREEMENT (the “Agreement”), dated as of August 19, 2019, by and
among Toughbuilt Industries, Inc., a Nevada corporation with offices located at
25371 Commercentre Drive, #200, Lake Forest, CA 92630 (the “Company”) and the
investor signatory hereto (the “Investor”, and together with the Company, the
“Parties” and each a “Party”).

 

WHEREAS, prior to the date hereof, (i) the Parties and certain other investors
have entered into that certain Securities Purchase Agreement, dated August 19,
2019, pursuant to which, among other things, the Investor shall, among other
things, acquire a senior secured convertible note (the “Series B Note”) issued
by the Company (the “Securities Purchase Agreement”), which is secured by a
first priority perfected lien in the Investor Note (as defined below) and (ii)
the Parties have entered into that certain Note Purchase Agreement, dated August
19, 2019, pursuant to which, among other things, the Company shall acquire
certain secured promissory note (the “Investor Note”) issued by the Investor
(the “Note Purchase Agreement”), which is secured by certain Eligible Assets (as
defined in the Investor Note), as payment of the purchase price of the Series B
Note pursuant to the Securities Purchase Agreement. The Note Purchase Agreement,
the Investor Note, the Series B Notes and the Securities Purchase Agreement are
collectively referred to herein as the “Underlying Agreements”;

 

WHEREAS, each Party desires to provide in this Master Netting Agreement for,
among other things, further clarification of its right (but not, in the case of
Investor only, its obligation) to Net (as defined below) all Obligations (as
defined below) arising under the Underlying Agreements upon the occurrence of
(i) with respect to Investor, at the Investor’s option from and after the
occurrence of either (A) a Minimum Price Failure (as defined in the Investor
Note), an Investor Note Acceleration (as defined in the Investor Note, a
Redemption Netting (as defined in the Investor Note), an Event of Default (as
defined in the Series B Note) or a Change of Control (as defined in the Series B
Note) (in each case, whether or not the Investor has effected an Acceleration
(as defined below)) or, if after February 19, 2020, an Equity Conditions Failure
(as defined in the Series B Note) that is continuing or (B) any date on or after
the Eligible Optional Netting Date (as defined in the Investor Note) (whether or
not a Default then exists or the Investor has effected an Acceleration) or (ii)
automatically upon the occurrence of Maturity Netting (as defined in the
Investor Note), Bankruptcy Event of Default Netting (as defined in the Investor
Note) or any Prohibited Transfer (as defined in the Investor Note), in each
case, and recover against the other Party under and across the Underlying
Agreements as herein specified and to treat this Agreement and the Underlying
Agreements as a single agreement for the purposes set forth herein and the Note
Purchase Agreement and the Securities Purchase Agreement each as a “securities
contract” (11 U.S.C. § 741), or other similar agreements; and

 

WHEREAS, the Parties desire that the provisions of each Underlying Agreement
remain in force under each applicable Underlying Agreement to the extent such
provisions are not expressly superseded or amended hereby.

 



 

 

 

NOW THEREFORE, in consideration of the mutual agreements herein made and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party agrees as follows:

 

1. Single Agreement. This Agreement is entered into in reliance on the Parties’
agreement that for the purposes set forth herein this Agreement and the
Underlying Agreements form a single integrated agreement between the Parties,
and the Parties would not otherwise enter into this Agreement and the Underlying
Agreements. The Company and the Investor hereby acknowledge and agree (a) that
the Note Purchase Agreement and the Securities Purchase Agreement each are a
“securities contract” as defined in 11 U.S.C. § 741 and that Investor shall have
all rights in respect of the Underlying Agreements as are set forth in 11 U.S.C.
§ 555 and 11 U.S.C. § 362(b)(6), and (b) that this Agreement is a “master
netting agreement” as that term is used in 11 U.S.C. § 362(b)(27) and 11 U.S.C.
§ 561 and is a “master agreement” as that term is used in 11 U.S.C. § 362(b)(6)
and that Investor shall have all rights in respect of this Agreement (and in
respect of the Underlying Agreements as incorporated herein) as are set forth in
11 U.S.C. § 362(b)(27), 11 U.S.C. § 561, and 11 U.S.C. § 362(b)(6), including in
respect of both the foregoing clause (a) and the foregoing clause (b), without
limitation, all rights of credit, deduction, setoff, offset, recoupment, and
netting (collectively, “Netting” or “Net”) as set forth in this Agreement, the
Investor Note and the Series B Note.

 

2. Definitions. Terms capitalized herein but not defined herein shall have the
meanings given to such terms in the Securities Purchase Agreement. In the event
of any conflict or inconsistency between a term defined herein and in any of the
Underlying Agreements, such term as used in this Agreement shall govern and have
the meaning ascribed to it in this Agreement for the purposes of this Agreement.
All references to “$” shall be to lawful currency of the United States of
America, unless otherwise specified. All references to Sections, Exhibits, and
other provisions are to Sections, Exhibits and other provisions of this
Agreement unless otherwise expressly stated. The following terms used in this
Agreement are defined as follows:

 

“Acceleration” means the acceleration, exercise of redemption rights, required
redemption, exercise of prepayment rights or the occurrence of the Maturity Date
(as defined in the Series B Note or Investor Note, as applicable), in whole or
in part, of the Series B Note or the Investor Note, as applicable, in accordance
with this Agreement or the applicable Underlying Agreement.

 

“Bankruptcy Code” means Title 11 of the U.S. Bankruptcy Code.

 

“Default” means, as applicable, a Default (as defined in the Investor Note) or
an Event of Default (as defined in the Series B Note).

 

“Netting Party” means the Party exercising the right to effect any Netting
hereunder or under the applicable Underlying Agreement.

 

“Other Party” means the Party other than the Netting Party.

 

“Obligation” or “Obligations” means, with respect to a Party, each and every
present or future payment or performance obligation or liability of such Party
under this Agreement or an Underlying Agreement, whether fixed, matured,
unmatured, liquidated, or unliquidated.

 

“Unpaid Amounts” means, as of any date of determination, the Obligations owed by
one Party to the other under such Underlying Agreements that have not been paid
as of the date of determination, whether or not such amounts are then due and
payable and without regard to the fair market value of the Series B Note or the
Investor Note at such time, as applicable.

 



 - 2 - 

 



 

3. Netting.

 

(a) Optional Netting. Upon the occurrence of (i)(A) a Minimum Price Failure, a
Redemption Netting, an Investor Note Acceleration, an Event of Default or a
Change of Control (in each case, whether or not the Investor has effected an
Acceleration) or (B) if after February 19, 2020, an Equity Conditions Failure
that is continuing (each, a “Default Netting Event”, and all the principal of
the Investor Note then outstanding, the “Default Optional Permitted Amount”) or
(ii) any date on or after the Eligible Optional Netting Date (whether or not a
Default then exists or the Investor has effected an Acceleration) (as
applicable, each an “Eligible Optional Permitted Amount”, and together with any
Default Optional Permitted Amount, each a “Permitted Amount”), the Investor may,
without further notice to the Company, Net (each, an “Optional Netting”) any
Permitted Amount of any Unpaid Amount owed by the Investor to the Company under
the Investor Note or any other Underlying Agreement against (across or within
each or all of the Underlying Agreements) (x) any Unpaid Amounts owed by the
Company to the Investor under the Series B Notes or (y) any Unpaid Amounts owed
by the Company to the Investor under any other Underlying Agreement.

 

(b) Automatic Netting. Upon the occurrence of an Acceleration either occurring
in connection with (i) a Bankruptcy Event of Default Netting, (ii) Maturity
Netting or (iii) any Prohibited Transfer, in each case, with respect to any
Unpaid Amounts then owed by the Investor to the Company under the Investor Note
and subject to such applicable Netting pursuant to the terms of the Investor
Note (such related aggregate amount of Restricted Principal (as defined in the
Series B Note) of the Series B Note subject to such applicable Netting, each an
“Acceleration Amount”), the Company shall, without further notice to the
Investor, Net an Acceleration Amount of Restricted Principal owed by the Company
to the Investor under the Series B Note against an amount of Principal (as
defined in the Investor Note) then outstanding under the Investor Note equal to
such Acceleration Amount.

 

(c) Miscellaneous.

 

(i) If an Unpaid Amount is unascertainable, the Investor may, acting in a
commercially reasonable manner, estimate the Unpaid Amount thereof and Net in
respect of the estimate, subject to accounting to the Company when the Unpaid
Amount is ascertained. For the avoidance of doubt, except with the written
consent of the Investor to a different application of Netting against any Unpaid
Amounts, in the event of Optional Netting pursuant to paragraph (a) above, if
Unpaid Amounts exist with respect to both the Series B Notes and other
Underlying Agreements, the Netting shall be applied first to obligations under
such other Underlying Agreements (until such obligations are satisfied in full)
and thereafter to obligations under the Series B Notes.

 

(ii) All Netting provisions of the Investor Note, including without limitation
the provisions set forth in Section 7 of the Investor Note, are hereby
incorporated in this Agreement and made a part hereof as if such provisions were
set forth herein.

 



 - 3 - 

 

 

(iii) The right of Netting provided for in this Section 3 is in addition to but
without duplication of, and not in limitation of, any other right or remedy
available to the Parties, whether arising under this Agreement or any Underlying
Agreement, the Guaranty or other Security Document, or any other agreement,
under applicable law, in equity, or otherwise. The Netting provided in this
Section 3 shall be permitted without regard to fair market value of the Series B
Note or the Investor Note at any given time of determination and without giving
effect to equitable subordination or any other condition effecting the rank or
priority of any Obligations under any Underlying Agreement.

 

(iv) The Netting Party shall give the Other Party notice of any Netting pursuant
to this Section 3, as soon as practicable thereafter, provided that failure to
give such notice shall not affect the validity of the Netting.

 

4. Representations and Warranties. As of the later of (x) the Closing Date (as
defined in the Securities Purchase Agreement) and (y) the Closing Date (as
defined in the Note Purchase Agreement) (such later date, the “Effective Date”),
each Party represents and warrants to the other Party that (i) it is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation, formation, or organization and any other
jurisdictions where its activities so require, has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary actions to authorize such execution,
delivery, and performance; (ii) the person signing this Agreement on its behalf
was duly authorized to do so on its behalf on the Effective Date; (iii) this
Agreement and the Underlying Agreements to which it is a party constitute its
legal, valid, and binding obligations, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, reorganization, insolvency,
conservatorship, receivership, moratorium, or other similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law); (iv) its execution and delivery of this
Agreement does not contravene, or constitute a default under, any provision of
applicable law or regulation (including, without limitation, any order, decree,
judgment, injunction, or other judicial or governmental restriction applicable
to such Party or any portion of its assets) or of the organizational documents
of such Party, or of any material agreement, judgment, injunction, order, decree
or other instrument binding upon such Party or result in the creation or
imposition of any lien on any asset of such Party other than as provided herein;
and (v) the jurisdiction of the Company’s incorporation, formation, or
organization and the location of its chief executive office are correctly set
forth in the Underlying Agreements.

 

5. Interpretation. The Parties intend that (a) this Agreement constitute and be
deemed to be a “master netting agreement” (or any substantially similar term)
and that the Parties be deemed to be “master netting agreement participants” (or
any substantially similar term) within the meaning of, and as such terms are
used in, any law, rule, regulation, statute, or order applicable to the Parties’
rights herein, whether now or hereafter enacted or made applicable, including,
but not limited to, the Bankruptcy Code at 11 U.S.C. §§ 101(25), 101(47),
101(53B), 741(7) and 761(4); and (b) all Netting effectuated pursuant to this
Agreement or any Underlying Agreement, be governed by the following Bankruptcy
Code sections in the event of the bankruptcy of either Party: (i) Sections 555,
556, 559 and 560; (ii) Section 362(b)(6), (7) and/or (17); (iii) Sections
546(e)-(g); and (iv) Section 548(d)(2). The Parties also agree that such Netting
contemplated hereunder or under any Underlying Agreement arise under “securities
contracts” and constitute “settlement payments” as set forth in Sections 101 and
741 of the Bankruptcy Code. The Parties further intend that the Underlying
Agreements constitute “securities contracts” as such term is defined in the
Bankruptcy Code. Moreover, with respect to any Underlying Agreement, each Party
thereto constitutes a “stockbroker”, “financial institution” or “securities
clearing agency” within the meaning of, and as such terms are used in the
Bankruptcy Code and/or any law, rule, regulation, statute, or order applicable
to the Parties’ rights herein, whether now or hereafter enacted or made
applicable.

 



 - 4 - 

 

 

6. Conflicts and Inconsistencies. In the event of any conflict or inconsistency
between any provision of this Agreement and any provision of any Underlying
Agreement concerning the matters set forth in this Agreement, the provisions of
this Agreement shall govern.

 

7. Miscellaneous.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 



 - 5 - 

 

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The Parties intend that this Agreement be
construed to give full effect to the intent of the Parties with respect to the
Netting provisions contained herein. If any portion of the Netting contemplated
herein shall be in any respect deemed or held to be invalid, illegal, or
unenforceable, all other provisions of this Agreement shall survive.

 

(e) Amendments. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and the Investor.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be governed by the
provisions of Section [9(f)] of the Securities Purchase Agreement.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. No party
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other party.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Effective Date. The Investor shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

(l) No Waiver. A failure or delay in exercising any right, power, or privilege
in respect of any Underlying Agreement or this Agreement will not be presumed to
operate as a waiver of that right, power, or privilege, and a single or partial
exercise of any right, power, or privilege will not be presumed to preclude any
subsequent or further exercise of that right, power, or privilege, or the
exercise of any other right, power, or privilege.

 

(m) Term. This Agreement shall continue in effect from the Effective Date until
terminated by agreement of the Parties or, if earlier, such time as no Investor
Note remains outstanding.

 

[Signature Page Follows]

 

 - 6 - 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Master Netting Agreement to be duly executed as of the
date first written above.

 

  COMPANY:       TOUGHBUILT INDUSTRIES, INC.         By:     Name:
                 Title:  

 

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Master Netting Agreement to be duly executed as of the
date first written above.

 

  INVESTORS:       Alto Opportunity Master Fund, SPC - Segregated Master
Portfolio B         By:     Name:                  Title:  

 



 

 

 

